DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Ajima et al. (U.S. Publication No. 2014/0035493 A1) discloses a motor drive device is provided with a function of current-controlling rotation (output) of the motor.  The current control unit generates voltage instruction signals to be output to the inverter such that the current detection values match with the current instruction values.  The current instruction unit generates the current instruction values according to target torque given from an upper level controller.  The inverter performs a processing of generating three-phase output voltage instructions (Vu*, Vv*, Vw*) based on the voltage instruction signals (Vd*, Vq*) and the rotation position.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the value of the current is sampled in a state in which the rotating machine is normal, a timing at which a sign of the value is inverted is extracted, the value of the current at the extracted timing is sampled, and the sampled value is used for the diagnosis.”


Allowable Subject Matter

2.    Claims 1-5 and 7-14 are allowed.

4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the value of the current is sampled in a state in which the rotating machine is normal, a timing at which a sign of the value is inverted is extracted, the value of the current at the extracted timing is sampled, and the sampled value is used for the diagnosis.”

Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the value of the current is sampled in a state in which the rotating machine is normal, a timing at which a sign of the value is inverted is extracted, the value of the current at the extracted timing is sampled, and the sampled value is used for the diagnosis.”

		Claims 2-5 and 7-12 are allowed due to their dependencies on claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866